DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 a)-(d). The certified copy has been filed in parent Application No. DE 10 2017 105 783.8, filed on March 17, 2017.
Status of the Claims
Amendments to claims 1-4, 6-8, and 10-12 are entered.
Newly added claims 13-14 are added.
Accordingly, claims 1-14 are currently pending.  
Response to Remarks
In view of Applicants amendments, remarks and interview, the Examiner has withdrawn the drawing objections.  
In view of Applicants amendments, the Examiner withdraws the claim interpretation and related 112A and 112B rejections.  
In view of Amendment’s, the Examiner withdraws the enablement rejection.  
In view of Amendment’s, the Examiner withdraws the 112(b) rejection of claim 1 and claim 12.
In view of Applicant’s remarks, the Examiner withdraws the 112(b) rejection of claim 2. 
The Examiner maintains the rejection of claim 7 because the broadest reasonable interpretation of claim 7 requires only one antenna yet the claim requires both simultaneous and alternating transmissions.  Amended claim 10 is now similarly rejected.  
Regarding the prior art rejection, Applicant states that Walter does not teach a range-Doppler matrix that provides two peaks based on mixing one transmission signal with multiple different frequency transmission signals that are transmitted at the same time.  See Remarks Page 26.  
The Examiner agrees that the signals 16 in the primary reference Walter are not transmitted at the same time.  Walter’s figure 1 shows a switching unit 26.  The issue is whether Walter’s figure 1 can be modified to simultaneously transmit the four signals 16.  The problem that may arise in transmitting and receiving four signals of different frequencies is superposition wherein information may be loss if there is no way to recover the four individual signals 16.  
As seen by Applicants Figures 4-7, Applicant’s disclosure includes circuitry such as a summer/combiner and dividers which would isolate each of the simultaneously transmitted signals.  No such circuitry is found in Walter, thus any modification to Walter’s figure 1 to require simultaneous transmission would make Walter inoperable for its intended purpose due to superposition and lack of circuitry to deal with superposition.  
In view of Applicant’s amendments, the Examiner withdraws the prior art rejection.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 7 and 10-11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitations “emit the first transmission signals and the second transmission signals on an alternating basis” directly contradicts base claim 1 requirement that “wherein first transmission signals and the second transmission signals are emitted at the same time.”  Claim 1 from which claim 7 depends requires simultaneous transmissions and claim 7 requires alternating transmission yet there is only one antenna.  As such, the metes and bounds of said claim cannot fully be ascertained, thus the claim is indefinite.  
Claim 10 is similarly rejected because claim 10 requires simultaneous transmissions and claim 7 requires alternating transmission yet there is only one antenna. As such, the metes and bounds of said claim cannot fully be ascertained, thus the claim is indefinite.  
Dependent claim 11 is rejected for being dependent on a rejected base claim 10.   

Allowable Subject Matter
Claims 1-6, 8-9, and 12-14 are allowed.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 11 depends on claim 10.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.W.J./            Examiner, Art Unit 3648               

/ERIN F HEARD/            Supervisory Patent Examiner, Art Unit 3648